Case 6:20-cv-00302-JDK-KNM Document 56 Filed 09/21/20 Page 1 of 2 PageID #: 248



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 CLIFTON B. HENNINGTON, #2069964                  §

 VS.                                              §                   CIVIL ACTION NO. 6:20cv302

 KEITH GORSUCH, ET AL.                            §


              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                  DENYING MOTION TO CERTIFY CLASS ACTION

        This action was referred to United States Magistrate Judge K. Nicole Mitchell, who issued

 a Report and Recommendation (Docket No. 43) concluding that Plaintiff’s motion to certify

 class action (Docket No. 41) should be denied. Plaintiff has filed objections. Docket No. 45.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days).

        Plaintiff’s objections are not specific objections to the Report. Plaintiff merely provides

 conclusory reasons—unrelated to the specific provisions of FED. R. CIV. P. 23(a)—why he should

 be allowed to form a class action. Frivolous, conclusory, or general objections need not be

 considered by the district court. See Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982)

 (en banc), overruled on other grounds by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th

 Cir. 1996) (en banc); see also Valez-Pedro v. Thermo King De Puerto Rico, Inc., 465 F.3d 31, 32



                                                  1
Case 6:20-cv-00302-JDK-KNM Document 56 Filed 09/21/20 Page 2 of 2 PageID #: 249



 (1st Cir. 2006) (explaining that an objecting party must put forth more than “[c]onclusory

 allegations that do not direct the reviewing court to the issues in controversy.”).

           The Court has conducted a careful de novo review of the record and the Magistrate Judge’s

 proposed findings and recommendations. See 28 U.S.C. § 636(b)(1) (explaining the district judge

 shall “make a de novo determination of those portions of the report or specified proposed findings

 or recommendations to which objection is made.”). Having reviewed the Report and Plaintiff’s

 objections, the Court has determined that the Report is correct, and the objections are without

 merit. It is accordingly

           ORDERED that the Report and Recommendation (Docket No. 43) is ADOPTED. It is

 further

           ORDERED that the motion to certify class action (Docket No. 41) is DENIED.

           So ORDERED and SIGNED this 21st day of September, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
